DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 13 July 2022. As directed by the amendment: Claims 1, 4, and 14 have been amended, Claims 20-37 have been cancelled, and no claims have been added.  Thus, Claims 1-19 are presently under consideration this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lubenow et al (US Publication No. 2008/0196939, previously cited).


Regarding Claims 1, 5, and 8, Lubenow et al. discloses an implant insertion instrument (Paragraph 0001, 0011-0012, 0014, 0035) comprising: a body member (20, 22, Figs 1-3, 10; 100, Figs. 4-5) including a distal surface and a proximal surface (distal/bottom and proximal/top surfaces, see exemplary Fig. 3 of body member annotated below), the distal surface spaced from the proximal surface in a first direction such that the distal surface faces the proximal surface (distal/bottom surface faces proximal/top surface in first direction, see exemplary Fig. 3 of body member annotated below, Paragraph 0035, 0037, Claim 1), 
the body member (20, 22, Figs 1-3, 10; 100, Figs. 4-5) further including a first side surface and a second side surface (i.e. left and right side surfaces, see exemplary Fig. 3 of body member annotated below), the first side surface spaced from the second side surface in a second direction, which is perpendicular to the first direction (first and second directions are perpendicular, see exemplary Fig. 3 of body member annotated below), such that the first side surface faces the second side surface (side surfaces face each other, see exemplary Fig. 3 of body member annotated below),
 the body member (20, 22, Figs 1-3, 10; 100, Figs. 4-5)  further including a base surface (i.e. front surface, see exemplary Fig. 3 of body member annotated below; 23, 23a, Figs. 1-4, Paragraph 0045, 0051)  that extends between the distal surface and the proximal surface in the first direction (extends in first direction, see exemplary Fig. 3 of body member annotated below) and further extends between the first side surface and the second side surface in the second direction (extends in second direction, see exemplary Fig. 3 of body member annotated below);
a pocket (60, 80, 24, Figs. 1-4, 10, Paragraph 0035, 0039, 0046, 0050) defined by the body member such that the pocket extends from the proximal surface to the distal surface in the first direction (channel/recess 60, 80, 24 [Figs. 1-14, 10] extends from proximal to distal surface), further extends from the second side surface to the first side surface in the second direction (channel/recess 60, 80, 24 [Figs. 1-14, 10] extends from first side to second side surface), and further extends into the body member in a third direction (channel/recess 60, 80, 24 [Figs. 1-14, 10] extends into/between body with a depth, see third direction in exemplary Fig. 3 of body member annotated below), which is perpendicular to both the first direction and the second direction, to the base surface (i.e. front surface, see exemplary Fig. 3 of body member annotated below; 23, 23a, Figs. 1-4, Paragraph 0045, 0051);

    PNG
    media_image1.png
    720
    576
    media_image1.png
    Greyscale

 and a retention member (66, 52, Figs. 1-4, 10) including a flexible beam member (52, Figs. 1-4, 10, Paragraph 0039-0042, 0045-0047, 0050, Claim 14) configured to be movably attached to the body member (20, 22, Figs 1-3, 10; 100, Figs. 4-5) such that the retention member is movable from a first position relative to the body member to a second position relative to the body member (closed/open positions, Paragraph 0039-0042, 0045-0047, 0050), in the first position (closed, Figs. 1, 3, 5) a portion of the retention member is aligned with a portion of the base surface (front surface, see exemplary Fig. 3 of body member annotated below; 23, 23a, Figs. 1-4, Paragraph 0045, 0051) in the third direction (Paragraph 0039-0042, 0045-0047, 0050), 
and in the second position (open, Figs. 2, 4, 6, 10) the portion of the retention member is offset from the portion of the base surface (front surface, see exemplary Fig. 3 of body member annotated above, and Fig. 2 below; 23, 23a, Figs. 1-4, Paragraph 0045, 0051) in the first direction such that the base surface is accessible in the third direction (see exemplary Fig. 2 of body member annotated below, Paragraph 0039-0042, 0045-0047, 0050, 0056).  

    PNG
    media_image2.png
    383
    583
    media_image2.png
    Greyscale


Regarding Claim 2, Lubenow et al. discloses the implant insertion instrument further wherein the first side surface includes a first portion and a second portion (such as a top and bottom of first side surface sections, see exemplary Fig. 3 of body member annotated above), the first portion spaced from the second portion in the first direction such that a gap (gaps/wells 96, 94 in first side surface along first direction, Figs. 1-4 and 10, Paragraph 0052) is defined between the first portion and the second portion with respect to the first direction (gaps/wells 96, 94 in first side surface along first direction separate portions, Figs. 1-4 and 10, Paragraph 0052). 
Regarding Claims 3 and 4, Lubenow et al. discloses the implant insertion instrument  further wherein the pocket (60, 80, 24, Figs. 1-4, 10, Paragraph 0035, 0039, 0046, 0050) defines a length, a width, and a height, the length measured from the proximal surface to the distal surface along the first direction (length of pocket 60, 80, 24, Figs. 1-4, 10 in first direction), the width measured from the second side surface to the 3Application No. 15/733,239 first side surface along the second direction (width of pocket 60, 80, 24, Figs. 1-4, 10 in second direction), and the height measured from the portion of the base surface to the portion of the retention member along the third direction when the retention member is in the first position (height of pocket when retention member 50, 52 is in first/closed position, Paragraph 0039-0042, 0039-0042, 0045-0047, 0050), and wherein the length is greater than the width, and the width is greater than the height (length > width > height of pocket 60, 80, 24 as defined, see Figs. 1-4, 10 and Fig. 3 annotated above).  
Regarding Claims 6 and 14, Lubenow et al. discloses the implant insertion instrument further wherein the body member (20, 22, Figs 1-3, 10; 100, Figs. 4-5) defines an opening (60, 80, 56, Figs. 1-4, 10; Paragraph 0039-0042, 0050-0051) configured to slidably receive the beam member (52, Figs. 1-4, 10, Paragraph 0039-0042, 0045-0047, 0050, 0056), such that the beam member (52, Figs. 1-4, 10, Paragraph 0039-0042, 0045-0047, 0050) is configured to slide through the opening in a proximal direction opposite/along the first direction (beam member 52 slides into opening 60 in direction toward/opposite of “arrow”, then pivots to closed/open position, Paragraph 0039-0042, 0050-0051, 0056)  to transition from the first position to the second position.  
Regarding Claim 7, Lubenow et al. discloses the implant insertion instrument further wherein the implant insertion instrument (Paragraph 0001, 0011-0012, 0014, 0035) is configured such that when the retention member (50, 52, Figs. 1-4, 10) is attached to the body member (20, 22, Figs 1-3, 10; 100, Figs. 4-5) and in the first position (closed, Figs. 1, 3, 5), the retention member is aligned with both the first side surface and the second side surface in the second direction (retention member 50, 52 aligned with both side surfaces in second direction, Figs. 1, 3, 5; Paragraph 0039, 0050).  
Regarding Claim 15, Lubenow et al. discloses the implant insertion instrument further wherein the body member includes a distal portion (entire distal end/portion of body 50 near distal surface, see exemplary Fig. 3 annotated above), the body member (20, 22, Figs 1-3, 10; 100, Figs. 4-5) terminating at the distal portion in the first direction (distal end of body member 50, Figs. 1-4, 10), the distal portion including the distal surface (distal end/portion of body 50 near distal surface includes distal portion, see exemplary Fig. 3 annotated above), the distal portion including a leading surface (tapered edges/latch mechanism/detent, 70, 74, 68, Figs. 2, 10; Paragraph 0046-0048) opposite the distal surface, the leading surface being tapered in the first direction (tapered edges/latch mechanism/detent in first direction, 70, 74, 68, Figs. 2, 10; Paragraph 0046-0048).  
Regarding Claim 16, Lubenow et al. discloses a kit comprising the implant insertion instrument (Paragraph 0001, 0011-0012, 0014, 0035); and an implant (30, Figs. 1-4, 10, Paragraph 0035-0036, 0050-0051) having a flexible body (flexible implanted lead/tube, Paragraph 0002-0004, 0010, 0014, 0019, 0035-0037) such that the implant is configured to transition between a first configuration (e.g. straight sections of lead 30 within pocket 24, 24b, 24a, Fig. 1) and a second configuration (e.g. bends/curves of lead 30, Fig. 1), wherein in the first configuration the implant defines a first shape (straight sections/configurations of 30, Fig. 1, Paragraph 0035-0036, 0039, 0050-0051) that corresponds to the pocket (60, 80, 24, Figs. 1-4, 10, Paragraph 0035-0036, 0039, 0050-0051), such that at least a portion of the implant is securable within the pocket (60, 80, 24, Figs. 1-4, 10, Paragraph 0035-0036, 0039, 0050-0051; Claim 1), and wherein in the second configuration the implant defines a second shape (e.g. bends/curves of flexible lead 30, Fig. 1; Paragraph 0002-0004, 0010, 0014, 0019, 0035-0037) different than the first shape. 

Alternative interpretation/definition of “retention member” with respect to 
Claims 1 and 8-14

Regarding Claims 1, 8, and 9, Lubenow et al. discloses an implant insertion instrument comprising (Paragraph 0001, 0011-0012, 0014, 0035): a body member (20, 22, Figs 1-3, 10; 100, Figs. 4-5) including a distal surface and a proximal surface (distal/bottom and proximal/top surfaces, see exemplary Fig. 3 of body member annotated below), the distal surface spaced from the proximal surface in a first direction such that the distal surface faces the proximal surface (distal/bottom surface faces proximal/top surface in first direction, see exemplary Fig. 3 of body member annotated below, Paragraph 0035, 0037, Claim 1), 
the body member (20, 22, Figs 1-3, 10; 100, Figs. 4-5) further including a first side surface and a second side surface (i.e. left and right side surfaces, see exemplary Fig. 3 of body member annotated below), the first side surface spaced from the second side surface in a second direction, which is perpendicular to the first direction (first and second directions are perpendicular, see exemplary Fig. 3 of body member annotated below), such that the first side surface faces the second side surface (side surfaces face each other, see exemplary Fig. 3 of body member annotated below),
 the body member (20, 22, Figs 1-3, 10; 100, Figs. 4-5) further including a base surface (i.e. front surface, see exemplary Fig. 3 of body member annotated below; 23, 23a, Figs. 1-4, Paragraph 0045, 0051)  that extends between the distal surface and the proximal surface in the first direction (extends in first direction, see exemplary Fig. 3 of body member annotated below) and further extends between the first side surface and the second side surface in the second direction (extends in second direction, see exemplary Fig. 3 of body member annotated below);
a pocket (60, 80, 24, Figs. 1-4, 10, Paragraph 0035, 0039, 0046, 0050) defined by the body member such that the pocket extends from the proximal surface to the distal surface in the first direction (channel/recess 60, 80, 24 [Figs. 1-14, 10] extends from proximal to distal surface), further extends from the second side surface to the first side surface in the second direction (channel/recess 60, 80, 24 [Figs. 1-14, 10] extends from first side to second side surface), and further extends into the body member in a third direction (channel/recess 60, 80, 24 [Figs. 1-14, 10] extends into/between body with a depth, see third direction in exemplary Fig. 3 of body member annotated below), which is perpendicular to both the first direction and the second direction, to the base surface (i.e. front surface, see exemplary Fig. 3 of body member annotated below; 23, 23a, Figs. 1-4, Paragraph 0045, 0051);


    PNG
    media_image1.png
    720
    576
    media_image1.png
    Greyscale

 and a retention member (40, 46, 44, 48, 42, Fig. 1, Paragraph 0038, 0052-0053) comprising a flexible suture (Paragraph 0038, 0052-0053) configured to be movably attached to the body member (20, 22, Figs 1-3, 10; 100, Figs. 4-5) such that the retention member (40, 46, 44, 48, 42, Fig. 1, Paragraph 0038, 0052-0053) is movable from a first position relative to the body member to a second position relative to the body member (sutures may be secured/moveable in any of multiple direction [e.g. see multiple suture directions of 40, 46, 44, 48, 42, Fig. 1]; Paragraph 0017, 0052-0053, 0056, Claim 11), in the first position a portion of the retention member is aligned (sutures/portions may be secured in any direction, including aligned with base surface in third direction [e.g. see suture directions of 40, 46, 44, 48, 42, Fig. 1]; Paragraph 0017, 0052-0053, 0056, Claim 11) with a portion of the base surface (front surface, see exemplary Fig. 3 of body member annotated above; 23, 23a, Figs. 1-4, Paragraph 0045, 0051) in the third direction, 
and in the second position the portion of the retention member is offset (sutures/portions may be secured in any direction, including offset [e.g. see suture directions of 40, 46, 44, 48, 42, Fig. 1]; Paragraph 0017, 0052-0053, 0056, Claim 11) from the portion of the base surface (front surface, see exemplary Fig. 3 of body member annotated above; 23, 23a, Figs. 1-4, Paragraph 0045, 0051)  in the first direction such that the base surface is accessible in the third direction (see annotated Fig. 1 below – sutures/portions offset from the portion of the base surface in the first direction, which base surface remains accessible in third direction).  

    PNG
    media_image3.png
    679
    566
    media_image3.png
    Greyscale



Regarding Claims 10-13, Lubenow et al. discloses the implant insertion instrument further wherein the body member (20, 22, Figs 1-3, 10; 100, Figs. 4-5) defines a plurality of through holes (96, 90, 92, 94, Figs. 1-4, 10, Paragraph 0052-0053) configured to receive the retention member (40, 42, 46, 44, 48, Fig. 1, Paragraph 0038, 0052-0053), wherein the plurality of through holes are defined by the first side surface and the second side surface (holes/wells defined on both first and second side surfaces, 96, 90, 92, 94, Figs. 1-4, 10, Paragraph 0052-0053), wherein the plurality of through holes includes a first series of through holes (96, 94, Figs. 1-4, 10) defined by the first side surface, and a second series of through holes (90, 92, Figs. 1-4, 10) defined by the second side surface.
Regarding Claim 14,  Lubenow et al. discloses the implant insertion instrument further wherein the body member (20, 22, Figs 1-3, 10; 100, Figs. 4-5) defines an opening (96, 90, 92, 94, Figs. 1-4, 10, Paragraph 0052-0053) configured to slidably receive the retention member (sliding suture 40, 46, 44, 48, 42, through openings 96, 90, 92, 94, Figs. 1-4, 10, Paragraph 0017, 0052-0053, 0056, Claim 11), such that the retention member (suture 40, 42, 46, 44, 48, Fig. 1) is configured to slide through the opening (96, 90, 92, 94, Figs. 1-4, 10, Paragraph 0017, 0052-0053, 0056, Claim 11) in a direction opposite the first direction to transition from the first position to the second position (sutures/portions may be secured in any direction, including opposite the first direction [e.g. see suture directions of 42, 46, 44, 48, 40, Fig. 1]; Paragraph 0017, 0052-0053, 0056, Claim 11). 











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lubenow et al. in view of Westlund et al. (US Publication No. 2003/0109914, previously cited).
Regarding Claims 17-18, Lubenow et al. further discloses the kit wherein the implant (30, Figs. 1-4, 10, Paragraph 0035-0036, 0050-0051) includes a first surface (outer surface 30, Figs. 1-4, 10, Paragraph 0035-0036, 0050-0051), wherein in the first configuration the first surface is substantially planar (e.g. straight sections of lead 30 Fig. 1, Paragraph 0002-0004, 0010, 0014, 0019, 0035-0037), and wherein in the second configuration the first surface is curved (e.g. bends/curves of flexible lead 30, Fig. 1; Paragraph 0002-0004, 0010, 0014, 0019, 0035-0037). However, Lubenow et al. does not explicitly disclose wherein in the second configuration the first surface is substantially helical, or wherein the implant is biased to the second configuration.
Westlund et al. teaches an implant (100, Fig. 1A-B) comprising a flexible body (Abstract; Paragraph 0009-0011, 0072) wherein the implant is configured to transition between a first configuration defining a first shape (straight during implantation; Paragraph 0053, 0081, 0089, 0072) and a second configuration defining a second shape (helical after implantation, Paragraph 0053-0055, 0072, 0089), wherein in the first configuration a first surface is substantially planar (straight configuration of lead during implantation; Paragraph 0053, 0081, 0089, 0072), and  wherein in a second configuration the first surface is substantially helical (helical, 130, Figs. 1A-B; Paragraph 0053-0055, 0089, 0072, 0074), and further wherein the implant is biased to the second configuration (shape memory biased to helical shape in second configuration, 130, Figs. 1A-B; Paragraph 0053-0055, 0089, 0072, 0074).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the body of the implant disclosed by Lubenow et al. to include that the first surface is substantially helical in the second configuration, further to be biased to the second configuration, as taught by Westlund et al., in order to facilitate placement of the implant against or adjacent target tissue, thereby resulting in reliable, long-term stability, and further to provide better conduction or therapy characteristics, as also taught by Westlund et al. (Paragraph 0057, 0069), and further since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding Claim 19, Lubenow et al. further discloses the kit wherein the flexible body of the implant (flexible implanted lead/tube, Paragraph 0002-0004, 0010, 0014, 0019, 0035-0037) extends from a proximal end of the implant to a distal end of the implant (30, Fig. 1; Paragraph 0002-0004, 0010, 0014, 0019, 0035-0037), and wherein in the first configuration the distal end is spaced from the proximal end along a distal direction (distal/proximal ends of implant, 30, Fig. 1; Paragraph 0002-0004, 0010, 0014, 0019, 0035-0037) and the flexible body further extends from a first sidewall to a second sidewall in a lateral direction (edges/sides/insulation of lead/tube structure, 30, Fig. 1; Paragraph 0002-0004, 0010, 0014, 0019, 0035-0037). Although Lubenow et al. does disclose that the implant may include features such as electrodes, sleeves or connectors (Paragraph 0002-0004, 0036-0037), Lubenow et al. does not specifically disclose wherein the implant body includes a projection that extends from the first sidewall. 
However, Westlund et al. teaches an implant (100, Fig. 1A-B) comprising a flexible body (Abstract; Paragraph 0009-0011, 0072) wherein the flexible body includes a projection (540, Figs. 5A-D) that extends from a first sidewall (projecting arches from implant body; Paragraph 0073-0074). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a projection that extends from the first sidewall, as taught by Westlund et al., in the implant body disclosed by Lubenow et al., in order to urge the implant or electrodes toward a specific location proximate to tissue, in order to reduce dislodgement and/or to provide better conduction or therapy characteristics, as also taught by Westlund et al. (Paragraph 0073-0074), and further since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

Response to Arguments
The Applicant's arguments filed in the Amendment filed 13 July 2022 with respect to the previous 35 USC 102(a)(1) and 35 USC 103 rejections of Claims 1-19 have been fully considered but they are not persuasive.
The Applicant initially argues (Pages 7-8 of Amendment) with respect to the Lubenow et al. reference: 
The Office Action at page 5 asserts the claimed "retention member" is taught by Lubenow. However, Lubenow cannot teach the retention member as claimed for at least the reason that the structures described and depicted in Lubenow are not capable of being "offset from the portion of the base surface in the first direction such that the base surface is accessible in the third direction" as claimed. 
….
FIGs. 2 and 3 of Lubenow, with the arm circled and the direction of travel shown by an arrow, show the "first position" and "second position" as asserted by the Examiner to read upon claim 1. However, the "offset" of the retention member is clearly not in the first direction (the first direction as shown in page 4 of the Office Action reflected here by a dotted arrow).

However, the Examiner disagrees with these arguments. As described in detail above,  Lubenow et al. discloses an implant insertion instrument (Paragraph 0001, 0011-0012, 0014, 0035) comprising: a body member (20, 22, Figs 1-3, 10; 100, Figs. 4-5) including a distal surface and a proximal surface (distal/bottom and proximal/top surfaces, see exemplary Fig. 3 of body member annotated below), the distal surface spaced from the proximal surface in a first direction such that the distal surface faces the proximal surface (distal/bottom surface faces proximal/top surface in first direction, see exemplary Fig. 3 of body member annotated below, Paragraph 0035, 0037, Claim 1), 
the body member (20, 22, Figs 1-3, 10; 100, Figs. 4-5) further including a first side surface and a second side surface (i.e. left and right side surfaces, see exemplary Fig. 3 of body member annotated below), the first side surface spaced from the second side surface in a second direction, which is perpendicular to the first direction (first and second directions are perpendicular, see exemplary Fig. 3 of body member annotated below), such that the first side surface faces the second side surface (side surfaces face each other, see exemplary Fig. 3 of body member annotated below),
 the body member (20, 22, Figs 1-3, 10; 100, Figs. 4-5)  further including a base surface (i.e. front surface, see exemplary Fig. 3 of body member annotated below; 23, 23a, Figs. 1-4, Paragraph 0045, 0051)  that extends between the distal surface and the proximal surface in the first direction (extends in first direction, see exemplary Fig. 3 of body member annotated below) and further extends between the first side surface and the second side surface in the second direction (extends in second direction, see exemplary Fig. 3 of body member annotated below);
a pocket (60, 80, 24, Figs. 1-4, 10, Paragraph 0035, 0039, 0046, 0050) defined by the body member such that the pocket extends from the proximal surface to the distal surface in the first direction (channel/recess 60, 80, 24 [Figs. 1-14, 10] extends from proximal to distal surface), further extends from the second side surface to the first side surface in the second direction (channel/recess 60, 80, 24 [Figs. 1-14, 10] extends from first side to second side surface), and further extends into the body member in a third direction (channel/recess 60, 80, 24 [Figs. 1-14, 10] extends into/between body with a depth, see third direction in exemplary Fig. 3 of body member annotated below), which is perpendicular to both the first direction and the second direction, to the base surface (i.e. front surface, see exemplary Fig. 3 of body member annotated below; 23, 23a, Figs. 1-4, Paragraph 0045, 0051);

    PNG
    media_image1.png
    720
    576
    media_image1.png
    Greyscale

 and a retention member (66, 52, Figs. 1-4, 10) including a flexible beam member (52, Figs. 1-4, 10, Paragraph 0039-0042, 0045-0047, 0050, Claim 14) configured to be movably attached to the body member (20, 22, Figs 1-3, 10; 100, Figs. 4-5) such that the retention member is movable from a first position relative to the body member to a second position relative to the body member (closed/open positions, Paragraph 0039-0042, 0045-0047, 0050), in the first position (closed, Figs. 1, 3, 5) a portion of the retention member is aligned with a portion of the base surface (front surface, see exemplary Fig. 3 of body member annotated below; 23, 23a, Figs. 1-4, Paragraph 0045, 0051) in the third direction (Paragraph 0039-0042, 0045-0047, 0050), 
and in the second position (open, Figs. 2, 4, 6, 10) the portion of the retention member is offset from the portion of the base surface (front surface, see exemplary Fig. 3 of body member annotated above, and Fig. 2 below; 23, 23a, Figs. 1-4, Paragraph 0045, 0051) in the first direction such that the base surface is accessible in the third direction (see exemplary Fig. 2 of body member annotated below, Paragraph 0039-0042, 0045-0047, 0050, 0056).  

    PNG
    media_image2.png
    383
    583
    media_image2.png
    Greyscale

As shown in the annotated Fig. 2 above, in the second position of the retention member (open, Figs. 2, 4, 6, 10), the portion of the retention member is offset (offset portion circled above, since it ‘offset’ relative to the first direction due to the hinge motion) from the portion of the base surface (offset from front surface, see exemplary Figs. 2 and 3 of body member annotated above; 23, 23a, Figs. 1-4, Paragraph 0045, 0051) in the first direction such that the base surface is accessible in the third direction, since the front surface/pocket is accessible once retention member is in ‘open’ position. Therefore, the Examiner maintains that the Lubenow et al. reference read on all of the limitations of Claim 1 as amended. 
The Applicant additionally argues (Pages 7-8 of Amendment):
Applicant first notes that the base surface is defined in the instant Application to refer to element 56, annotated below in Applicant's FIGS. 3 and 4 reproduced below, does not correspond to a "front surface" as asserted on page 4 of the Office Action. Further, "the portion of the base surface" refers to element 57, circled in the annotated figures below. Thus, it can be seen that the "portion of the base surface" that the retention member is "offset" from is a specific distal portion of a lower, interior surface, not a "front surface." As in noted in the language of claim 1, the instrument comprises "a pocket defined by the body member ..., and further extends into the body member in a third direction, which is perpendicular to both the first direction and the second direction, to the base surface." (emphasis added). This extension into the body is depicted in FIG. 4, also reproduced below, in the dashed lines shown in the original.

However, the Examiner notes that in response to these arguments that the references fail to show certain features of the Applicant’s invention, it is noted that the features upon which the Applicant relies (i.e., specific details related to the ‘base surface’ and/or a specific structure related to ‘extension into the body’ as shown in the Drawings Fig. 4 as described) are not recited in rejected Claim 1, nor the dependent Claims 2-19.  Although the claims are interpreted in light of the Specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Although the Specification/Drawings of the present disclosure has described a ‘base surface’ as a particular area of the instrument, the broadest reasonable interpretation of ‘base surface’ as defined by the claims is any surface that “that extends between the distal surface and the proximal surface in the first direction and further extends between the first side surface and the second side surface in the second direction” as required by Claim 1. Figs. 2 and 3 have been annotated above to show how the surface disclosed by Lubenow et al. to read on the claimed ‘base surface’. 

The Applicant further argues (Pages 10-12 of Amendment) that the alternative definition of ‘retention member’ also fails to read on all of the claimed elements of independent Claim 1 as amended. The Applicant specifically argues (Page 10 of Amendment):
Applicant first reiterates that, as discussed in more detail above, the "front" of Lubenow beyond the broadest reasonable interpretation of the "base surface" as is claimed, which is a lower, interior surface of the pocket ("a pocket defined by the body member ..., and further extends into the body member in a third direction, which is perpendicular to both the first direction and the second direction, to the base surface") rather than an outer surface of the body as is the "front" of Lubenow. 

However, the Examiner disagrees with these arguments. As described above, Although the present Specification has described a ‘base surface’ as a particular area of the instrument, the broadest reasonable interpretation of ‘base surface’ as defined by the claims is any surface that “that extends between the distal surface and the proximal surface in the first direction and further extends between the first side surface and the second side surface in the second direction” as required by Claim 1. Figs. 2 and 3 have been annotated above to show how the surface disclosed by Lubenow et al. to read on the claimed ‘base surface’. As further described above, Lubenow et al. discloses a pocket (60, 80, 24, Figs. 1-4, 10, Paragraph 0035, 0039, 0046, 0050) defined by the body member such that the pocket extends from the proximal surface to the distal surface in the first direction (channel/recess 60, 80, 24 [Figs. 1-14, 10] extends from proximal to distal surface), further extends from the second side surface to the first side surface in the second direction (channel/recess 60, 80, 24 [Figs. 1-14, 10] extends from first side to second side surface), and further extends into the body member in a third direction (channel/recess 60, 80, 24 [Figs. 1-14, 10] extends into/between body with a depth, see third direction in exemplary Fig. 3 of body member annotated below), which is perpendicular to both the first direction and the second direction, to the base surface (i.e. front surface, see exemplary Fig. 3 of body member annotated below; 23, 23a, Figs. 1-4, Paragraph 0045, 0051). The pocket (60, 80, 24, Figs. 1-4, 10, Paragraph 0035, 0039, 0046, 0050) is shown and described by Lubenow et al. as extending between the base/front surface and the bottom/back surface, which would be in the third (perpendicular) direction, as shown in Fig. 3 annotated below. 

    PNG
    media_image1.png
    720
    576
    media_image1.png
    Greyscale


The Applicant additionally argues (Pages 10-12 of Amendment):
Further, the sutures of Lubenow are discussed only in terms of being "utilized to secure the anchor assembly 20 to tissue." Lubenow at [0052]. The sutures of Lubenow are annotated below as dotted line in the reproduction of FIG. 1 of Lubenow below, and Applicant notes that unlike the arm of Lubenow, the sutures are presented as a purely stationary element. See, e.g., Lubenow at [0056] ("Once positioned, the surgeon may secure the anchor assembly to tissue utilizing one or more sutures. If desired, one or more sutures may be placed around the entire assembly in order to further secure the arm(s) in the locked position." (emphasis added)). …. Lubenow contains no teaching that any of the sutures might have a "first position" and a "second position" such that an "offset" of the suture "from the portion of the base surface in the first direction such that the base surface is accessible in the third direction."

However, the Examiner disagrees with these arguments. Lubenow et al. explicitly discloses that the sutures are “moveable” such that they are configured to be manipulated/arranged on the body/anchor (Paragraph 0017, 0052-0053, 0056, Claim 11). Therefore, Lubenow et al. discloses a retention member (40, 46, 44, 48, 42, Fig. 1, Paragraph 0038, 0052-0053) comprising a flexible suture (Paragraph 0038, 0052-0053) configured to be movably attached to the body member (20, 22, Figs 1-3, 10; 100, Figs. 4-5) such that the retention member (40, 46, 44, 48, 42, Fig. 1, Paragraph 0038, 0052-0053) is movable from a first position relative to the body member to a second position relative to the body member (sutures may be secured/moveable in any of multiple direction [e.g. see multiple suture directions of 40, 46, 44, 48, 42, Fig. 1]; Paragraph 0017, 0052-0053, 0056, Claim 11), in the first position a portion of the retention member is aligned (sutures/portions may be secured in any direction, including aligned with base surface in third direction [e.g. see suture directions of 40, 46, 44, 48, 42, Fig. 1]; Paragraph 0017, 0052-0053, 0056, Claim 11) with a portion of the base surface (front surface, see exemplary Fig. 3 of body member annotated above; 23, 23a, Figs. 1-4, Paragraph 0045, 0051) in the third direction, and in the second position the portion of the retention member is offset (sutures/portions may be secured in any direction, including offset [e.g. see suture directions of 40, 46, 44, 48, 42, Fig. 1]; Paragraph 0017, 0052-0053, 0056, Claim 11) from the portion of the base surface (front surface, see exemplary Fig. 3 of body member annotated above; 23, 23a, Figs. 1-4, Paragraph 0045, 0051)  in the first direction such that the base surface is accessible in the third direction (see annotated Fig. 1 below – sutures/portions offset from the portion of the base surface in the first direction, which base surface remains accessible in third direction).  

    PNG
    media_image3.png
    679
    566
    media_image3.png
    Greyscale





Therefore, for these reasons, the Examiner disagrees with the Applicant’s arguments with respect to the Lubenow et al. reference. Thus, Claim 1 remains rejected under 35 USC 102(a)(1) as anticipated by Lubenow et al. as described in detail above. 
No additional specific arguments were made with respect to the previous 35 USC 102(a)(1) and 35 USC 103 rejections of dependent Claims 2-19, nor with respect to the  cited Westlund et al. reference. Therefore, Claims 1-19 remain rejected as described in detail above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA M. BAYS/Examiner, Art Unit 3792